DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
This action is in response to the amendment dated 12/07/2020 that was entered with the submission of the request for continued examination dated 1/22/2021.  Claim 1 has been amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of the response filed 12/07/2020, with respect to the rejection of claims 1-19 under 35 U.S.C. 102(a)(1) as being anticipated by Beyerlein et al. (US 7484528) have been fully considered and are persuasive.  It is considered that the amendment to the claims to recite that the housing lid, the housing 

Information Disclosure Statement
The information disclosure statement filed 1/22/2021 is acknowledged and has been considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve comprising a valve housing including a housing lid, a housing bottom, and an intermediate housing between the housing lid and the housing bottom, the housing lid, the housing bottom and the intermediate housing collectively defining therein a valve chamber with a valve opening and wherein inside the valve chamber there are at least one actuator, an SMA element made of a shape memory alloy that activates the actuator, a return element, and a printed circuit board with the SMA element having two ends and a middle section, the SMA element being attached to the actuator at the middle section and being electrically connected at the ends to the printed circuit board for supply of an electric current wherein the flow chamber and the actuation 
Claims 2-19 depend from claim 1, either directly or indirectly, and therefore, contains the allowed subject matter of claim 1.
Deperraz (US 20140103232) discloses a shape memory alloy actuated valve assembly having an actuator (107a-d), a SMA element (108) and a return element (11 la-d). However, the Deperraz reference does not expressly disclose a printed circuit board with the SMA element having two ends and middle section with the ends being connected to the printed circuit board and wherein the valve housing includes a housing lid, a housing bottom, and an intermediate housing between the housing lid and the housing bottom and wherein the housing lid, the housing bottom, and the intermediate housing collectively defining therein a valve chamber with a valve opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753